FILED
                            NOT FOR PUBLICATION                            DEC 27 2010

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                     U .S. C O U R T O F AP PE ALS




                             FOR THE NINTH CIRCUIT



PATRICIA JO URIBE,                               No. 09-55515

               Plaintiff - Appellant,            D.C. No. 2:08-cv-04124-VBF-
                                                 FFM
  v.

SHERMAN WAY GARDENS, LTD., a                     MEMORANDUM *
California Limited Parthership, DBA
Olive Tree Apartments; et al.,

               Defendants - Appellees.



                   Appeal from the United States District Court
                        for the Central District of California
                  Valerie Baker Fairbank, District Judge, Presiding

                           Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and W. FLETCHER, Circuit Judges.

       Patricia Jo Uribe appeals from the district court’s summary judgment and

order dismissing in her action under the Fair Housing Act and state law. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Mindys Cosmetics, Inc. v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Dakar, 611 F.3d 590, 595 (9th Cir. 2010) (dismissal under California’s anti-SLAPP

statute); Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir. 2003) (dismissal under the

Rooker-Feldman doctrine and grant of summary judgment). We affirm.

      The district court properly concluded that the Rooker-Feldman doctrine

barred Uribe’s claims because her action constituted a de facto appeal of a state

court decision and raised claims that were inextricably intertwined with that

decision. See Reusser v. Wachovia Bank, N.A., 525 F.3d 855, 859 (9th Cir. 2008)

(a federal action is barred if adjudication of the federal claims would undermine

the state court ruling).

      The district court properly struck the state law claims against defendant

Mordoh because Uribe failed to demonstrate a probability of success in light of

California’s litigation privilege. See Mindys Cosmetics, 611 F.3d at 595

(explaining the burden-shifting analysis under California’s anti-SLAPP statute);

Rubin v. Green, 847 P.2d 1044, 1047 (Cal. 1993) (communications in connection

with matters related to a lawsuit are privileged under Cal. Civ. Code § 47(b)). We

do not consider Uribe’s contentions regarding her federal claims against defendant

Mordoh because she failed to include these claims in her amended complaint. See

London v. Coopers & Lybrand, 644 F.2d 811, 814 (9th Cir. 1981) (a plaintiff




                                          2                                     09-55515
waives all claims dismissed with leave to amend by failing to re-allege them in the

amended complaint).

      Uribe’s remaining contentions are unpersuasive.

      AFFIRMED.




                                         3                                   09-55515